Order, Supreme Court, New York County, entered June 23, 1977, granting the wife interim support of $500 per week and awarding $5,000 counsel fees, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of reducing the interim support to $350 per week commencing from June 23, 1977* and striking the award of counsel fees, with leave to renew at trial and otherwise affirmed, without costs or disbursements. Our review of the record indicates that the award of interim support was excessive to the extent indicated. Furthermore, there is some question, based on the record as developed thus far, with regard to the ability of the plaintiff to pay her own counsel fees (cf. Kann v Kann, 38 AD2d 545). Under the circumstances, we have directed that the award of counsel fees be stricken without prejudice to a renewed application therefor at the time of trial. Concur—Kupferman, J. P., Silverman, Lane and Markewich, JJ.

 The order of this court entered October 25, 1977 conditioned the grant of a stay of the order of the Special Term upon payment of support from this date.